 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 546 
In the House of Representatives, U. S.,

June 22, 2010
 
RESOLUTION 
Recognizing the historical significance of Juneteenth Independence Day, and expressing the sense of the House of Representatives that history should be regarded as a means for understanding the past and more effectively facing the challenges of the future. 
 
 
Whereas news of the end of slavery did not reach frontier areas of the United States, and in particular the Southwestern States, for more than 2 years after President Lincoln's Emancipation Proclamation of January 1, 1863, and months after the conclusion of the Civil War; 
Whereas, on June 19, 1865, Union soldiers led by Major General Gordon Granger arrived in Galveston, Texas, with news that the Civil War had ended and that the enslaved were free; 
Whereas African-Americans who had been slaves in the Southwest celebrated June 19, commonly known as Juneteenth Independence Day, as the anniversary of their emancipation; 
Whereas African-Americans from the Southwest continue the tradition of Juneteenth Independence Day as inspiration and encouragement for future generations; 
Whereas for more than 135 years, Juneteenth Independence Day celebrations have been held to honor African-American freedom while encouraging self-development and respect for all cultures; 
Whereas although Juneteenth Independence Day is beginning to be recognized as a national, and even global, event, the history behind the celebration should not be forgotten; and 
Whereas the faith and strength of character demonstrated by former slaves remains an example for all people of the United States, regardless of background, religion, or race: Now, therefore, be it  
 
That— 
(1)the House of Representatives recognizes the historical significance of Juneteenth Independence Day to the Nation; 
(2)the House of Representatives supports the continued celebration of Juneteenth Independence Day to provide an opportunity for the people of the United States to learn more about the past and to better understand the experiences that have shaped the Nation; and 
(3)it is the sense of the House of Representatives that— 
(A)history should be regarded as a means for understanding the past and more effectively facing the challenges of the future; and 
(B)the celebration of the end of slavery is an important and enriching part of the history and heritage of the United States. 
 
Lorraine C. Miller,Clerk.
